MEMORANDUM **
Joan Schumacher appeals pro se the district court’s order remanding this action to state court. We lack jurisdiction to review the district court’s remand order. See United Investors Life Ins. Co. v. Waddell & Reed, Inc., 360 F.3d 960, 963 (9th Cir.2004) (under 28 U.S.C. § 1447(b) courts of appeals lack jurisdiction to review remand orders based on jurisdiction). Accordingly, we dismiss the appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.